Shea, J.,
dissenting. I agree with the majority that the zoning board of Stamford cannot, by including several zone changes affecting separate areas of the city in a single proposed zoning amendment, defeat the right of 20 percent or more of the property owners within the area encompassed by a particular zone change, or within 500 feet thereof, to petition the board of representatives for relief pursuant to § C-552.2 of the charter. I disagree, however, that the board of representatives, in acting on those petitions, was intended to have an item veto of a zone change that the zoning board has voted upon as a single package, as in this case when it approved the Downtown/Bull’s Head application.
“The manifest legislative intent expressed in the Stamford charter is that the board of representatives, in considering an amendment to the zoning map, shall review the legislative action of the zoning board on that board’s written findings, recommendations and reasons. The question before the board of representatives is whether to approve or to reject the amendment.” Burke v. Board of Representatives, 148 Conn. 33, 39, 166 A.2d 849 (1961). In voting separately upon the individual components of the Downtown/Bull’s Head zoning amendment, approving some and modifying or rejecting others, the board of representatives has disregarded its obligation to approve or reject this amend*444ment, which the zoning board had “proposed” as a unitary comprehensive zoning plan for the entire area.
The provision of the charter allowing the board of representatives to veto the legislative action of the zoning board in approving a zoning amendment, after a petition by affected property owners has been filed, should not be distorted into an authorization to institute zone changes that have never been proposed by the zoning board. The evident purpose of this provision is to require, when a petition is filed, that every zoning amendment receive the approval of two legislative bodies, just as every enactment of our legislature must be voted upon by both house and senate chambers in identical form. Since the zoning board voted upon the Downtown/Bull’s Head application only as a unitary proposal, its action does not imply approval of the changes in zone resulting from the modification of its proposal that occurred when the board of representatives selectively vetoed parts of it. The zone changes approved by the board of representatives are solely its own creation, contrary to the intent of the charter. I agree with the trial court that “the Stamford scheme does not put in the board of representatives the power to usurp the authority of the zoning board by fragmenting the zoning board’s decisions.”
Accordingly, I dissent.